UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08673 Dreyfus Investment Portfolios (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/2009 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Core Value Portfolio September 30, 2009 (Unaudited) Common Stocks99.8% Shares Value ($) Consumer Discretionary10.8% Carnival 11,440 380,723 Gap 9,100 194,740 Home Depot 22,220 591,941 Johnson Controls 7,060 a 180,454 Lowe's Cos. 7,640 159,982 News, Cl. A 31,120 373,129 Nordstrom 7,860 240,044 Omnicom Group 14,640 540,802 Staples 7,220 167,648 Target 3,660 170,849 Time Warner 23,553 677,855 Toll Brothers 6,310 a,b 123,297 Consumer Staples9.2% Cadbury, ADR 6,764 346,384 Coca-Cola Enterprises 8,270 177,061 CVS Caremark 17,840 637,601 Kellogg 5,370 264,365 PepsiCo 12,100 709,786 Philip Morris International 7,030 342,642 Procter & Gamble 6,890 399,069 Walgreen 9,510 356,340 Energy16.0% Anadarko Petroleum 2,870 180,035 Chevron 17,930 1,262,810 Devon Energy 3,280 220,842 EOG Resources 1,950 162,844 Exxon Mobil 14,754 1,012,272 Hess 5,450 291,357 Marathon Oil 10,010 319,319 Occidental Petroleum 19,550 1,532,720 Schlumberger 3,090 184,164 XTO Energy 10,695 441,917 Exchange Traded Funds1.0% iShares Russell 1000 Value Index Fund 6,360 a Financial25.5% ACE 3,430 b 183,368 Aflac 4,650 198,741 American Express 5,100 172,890 Ameriprise Financial 8,860 321,884 AON 9,510 386,962 Bank of America 61,960 1,048,363 Capital One Financial 2,990 106,833 Citigroup 74,570 360,919 Franklin Resources 3,080 309,848 Goldman Sachs Group 3,630 669,191 JPMorgan Chase & Co. 38,740 1,697,587 Marsh & McLennan Cos. 10,800 267,084 MetLife 14,600 555,822 Moody's 6,930 a 141,788 Morgan Stanley 15,800 487,904 Prudential Financial 3,750 187,163 State Street 7,230 380,298 Travelers Cos. 10,780 530,699 U.S. Bancorp 8,410 183,843 Wells Fargo & Co. 27,750 781,995 Health Care9.4% AmerisourceBergen 8,300 185,754 Amgen 6,120 b 368,607 Covidien 8,297 358,928 McKesson 3,170 188,774 Merck & Co. 13,320 421,312 Pfizer 64,330 1,064,662 Schering-Plough 7,130 201,423 Thermo Fisher Scientific 3,370 b 147,168 UnitedHealth Group 5,520 138,221 Warner Chilcott, Cl. A 4,446 a,b 96,122 WellPoint 3,080 b 145,869 Industrial7.3% Dover 4,700 182,172 Eaton 4,970 281,252 General Electric 41,910 688,162 Honeywell International 4,880 181,292 Raytheon 5,110 245,127 Tyco International 5,977 206,087 Union Pacific 8,560 499,476 United Parcel Service, Cl. B 2,620 147,951 Waste Management 4,814 a 143,553 Information Technology7.6% Cisco Systems 31,380 b 738,685 EMC 11,170 b 190,337 Hewlett-Packard 10,010 472,572 Intel 10,870 212,726 Microsoft 24,620 637,412 Tyco Electronics 11,140 248,199 Western Union 8,930 168,956 Materials3.8% Air Products & Chemicals 3,320 257,565 Dow Chemical 7,840 204,389 E.I. du Pont de Nemours & Co. 5,120 164,557 Freeport-McMoRan Copper & Gold 7,810 535,844 International Paper 7,080 157,388 Telecommunication Services2.9% AT & T 37,290 Utilities6.3% Entergy 6,000 479,160 Exelon 4,480 222,298 FPL Group 7,890 435,765 NRG Energy 11,180 b 315,164 PG & E 3,480 140,905 Questar 9,300 349,308 Southern 8,170 258,744 Total Common Stocks (cost $32,153,538) Other Investment1.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $394,000) 394,000 c Investment of Cash Collateral for Securities Loaned2.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $945,855) 945,855 c Total Investments (cost $33,493,393) 103.6% Liabilities, Less Cash and Receivables (3.6%) Net Assets 100.0% ADR - American Depository Receipts a All or a portion of these securities are on loan. At September 30, 2009, the total market value of the portfolio's securities on loan is $915,255 and the total market value of the collateral held by the portfolio is $945,855. b Non-income producing security. c Investment in affiliated money market mutual fund. At September 30, 2009, the aggregate cost of investment securities for income tax purposes was $33,493,393. Net unrealized appreciation on investments was $2,904,641 of which $4,796,848 related to appreciated investment securities and $1,892,207 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 34,358,879 - - Equity Securities - Foreign+ 346,384 - - Mutual Funds/Exchange Traded 1,692,771 - - Funds Other Financial Instruments++ - Liabilities ($) Other Financial Instruments++ - + See Statement of Investments for industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2009. These disclosures did not impact the notes to the financial statements. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the portfolio calculates its net asset value, the portfolio may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the portfolio may lend securities to qualified institutions. It is the portfolios policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The portfolio is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the portfolio bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Midcap Stock Portfolio September 30, 2009 (Unaudited) Common Stocks99.5% Shares Value ($) Consumer Discretionary16.9% Aaron's 22,600 a 596,640 Advance Auto Parts 35,900 1,410,152 Aeropostale 36,975 a,b 1,607,303 Apollo Group, Cl. A 5,900 a,b 434,653 Barnes & Noble 40,900 a 908,798 Boyd Gaming 29,500 b 322,435 Brinker International 64,350 1,012,226 Callaway Golf 42,500 a 323,425 Carlisle Cos. 47,300 1,603,943 Cheesecake Factory 84,200 a,b 1,559,384 Dollar Tree 31,100 b 1,513,948 Family Dollar Stores 19,950 526,680 Foot Locker 103,300 1,234,435 Gentex 40,350 570,952 Genuine Parts 25,200 959,112 International Speedway, Cl. A 11,000 303,270 ITT Educational Services 15,400 a,b 1,700,314 Marvel Entertainment 14,000 b 694,680 Panera Bread, Cl. A 17,600 a,b 968,000 PetSmart 41,600 904,800 Regis 19,400 a 300,700 Scholastic 29,100 a 708,294 Scotts Miracle-Gro, Cl. A 25,900 a 1,112,405 SEACOR Holdings 9,000 b 734,670 Strayer Education 2,700 a 587,736 Timberland, Cl. A 26,700 b 371,664 Toll Brothers 36,500 a,b 713,210 Warnaco Group 25,350 b 1,111,851 Consumer Staples4.0% Energizer Holdings 4,600 b 305,164 Hansen Natural 10,300 a,b 378,422 Hormel Foods 27,250 967,920 Lancaster Colony 29,700 1,522,719 PepsiAmericas 10,900 311,304 Pulte Homes 76,500 a 840,735 Tyson Foods, Cl. A 24,600 310,698 Universal 30,000 a 1,254,600 Energy6.3% Atmos Energy 11,000 309,980 Bill Barrett 22,800 b 747,612 Cameron International 34,900 b 1,319,918 Comstock Resources 35,200 b 1,410,816 Covanta Holding 17,600 a,b 299,200 Encore Acquisition 61,000 b 2,281,400 Frontier Oil 82,200 1,144,224 Patterson-UTI Energy 22,200 335,220 Southern Union 41,300 858,627 Tesoro 37,600 a 563,248 Financial18.2% Alexandria Real Estate Equities 16,800 a 913,080 American Financial Group 63,575 1,621,162 AmeriCredit 42,600 a,b 672,654 Ameriprise Financial 23,800 864,654 Annaly Capital Management 39,100 709,274 Camden Property Trust 12,900 519,870 Cincinnati Financial 6,000 155,940 Dun & Bradstreet 6,000 451,920 FirstMerit 73,106 1,391,207 HCC Insurance Holdings 54,250 1,483,737 Hospitality Properties Trust 72,800 a 1,482,936 Hudson City Bancorp 96,000 1,262,400 IAC/InterActiveCorp 19,800 b 399,762 Liberty Property Trust 18,200 592,046 Macerich 24,146 a 732,346 Nasdaq OMX Group 30,600 b 644,130 New York Community Bancorp 61,400 701,188 NewAlliance Bancshares 129,500 1,385,650 Old Republic International 46,600 567,588 Principal Financial Group 20,300 556,017 Raymond James Financial 77,700 1,808,856 Regency Centers 35,600 a 1,318,980 Reinsurance Group of America 18,500 825,100 StanCorp Financial Group 44,800 1,808,576 UDR 88,171 a 1,387,812 Weingarten Realty Investors Trust 55,700 a 1,109,544 Westamerica Bancorporation 25,400 a 1,320,800 Health Care11.3% Cooper 11,700 a 347,841 Edwards Lifesciences 10,600 b 741,046 Endo Pharmaceuticals Holdings 60,600 b 1,371,378 Gen-Probe 31,100 b 1,288,784 Humana 35,500 b 1,324,150 Kinetic Concepts 19,600 a,b 724,808 LifePoint Hospitals 48,200 a,b 1,304,292 Omnicare 42,400 a 954,848 OSI Pharmaceuticals 40,700 a,b 1,436,710 Pharmaceutical Product Development 49,000 1,075,060 Resmed 22,600 b 1,021,520 Sepracor 35,900 b 822,110 STERIS 43,500 a 1,324,575 Techne 21,200 1,326,060 Valeant Pharmaceuticals International 52,500 a,b 1,473,150 Industrial12.0% Brink's 38,000 1,022,580 Bucyrus International 41,500 a 1,478,230 Copa Holdings SA 3,700 164,613 Donaldson 25,600 a 886,528 Dycom Industries 119,200 b 1,466,160 Expeditors International Washington 18,400 646,760 Flowserve 6,700 660,218 GATX 17,300 a 483,535 Granite Construction 26,500 a 819,910 Hubbell, Cl. B 45,550 1,913,100 Joy Global 32,600 1,595,444 KBR 24,100 561,289 MPS Group 22,800 b 239,856 Oshkosh 51,400 1,589,802 Pitney Bowes 17,700 439,845 Rent-A-Center 47,200 b 891,136 Teleflex 20,700 1,000,017 Timken 33,000 773,190 URS 24,300 b 1,060,695 Information Technology17.7% Advent Software 9,500 a,b 382,375 Akamai Technologies 38,400 b 755,712 Avnet 27,300 b 708,981 Avocent 34,900 a,b 707,423 CA 36,500 802,635 Cognizant Technology Solutions, Cl. A 19,900 b 769,334 CommScope 36,200 b 1,083,466 Computer Sciences 31,800 b 1,676,178 Cypress Semiconductor 143,200 a,b 1,479,256 F5 Networks 36,500 b 1,446,495 FactSet Research Systems 16,000 1,059,840 Fair Isaac 40,000 a 859,600 Garmin 9,800 a 369,852 Gartner 70,300 a,b 1,284,381 General Cable 11,300 a,b 442,395 Harris 12,300 462,480 Informatica 34,000 b 767,720 Ingram Micro, Cl. A 36,700 b 618,395 Integrated Device Technology 120,800 b 816,608 Intersil, Cl. A 65,200 998,212 L-3 Communications Holdings 15,500 1,244,960 Semtech 11,900 a,b 202,419 Sybase 34,900 b 1,357,610 Synopsys 90,900 b 2,037,978 Tech Data 57,300 b 2,384,253 Teradata 25,400 b 699,008 Xilinx 22,000 515,240 Materials7.6% Airgas 18,800 909,356 Cabot 27,600 637,836 Crown Holdings 36,300 b 987,360 FMC 13,100 736,875 Minerals Technologies 36,100 1,716,916 Pactiv 31,700 b 825,785 Potlatch 17,400 a 495,030 Reliance Steel & Aluminum 30,900 1,315,104 Temple-Inland 56,500 927,730 Terra Industries 18,000 624,060 Titanium Metals 65,000 a 623,350 Worthington Industries 97,000 a 1,348,300 Telecommunication Services1.0% Telephone & Data Systems 29,600 917,896 US Cellular 13,800 b 539,166 Utilities4.5% AGL Resources 27,000 952,290 Alliant Energy 10,350 288,248 American Water Works 23,600 470,584 CMS Energy 25,700 a 344,380 IDACORP 19,800 570,042 NV Energy 129,800 1,504,382 UGI 72,000 1,804,320 WGL Holdings 21,800 722,452 Total Common Stocks (cost $143,674,799) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $797,000) 797,000 c Investment of Cash Collateral for Securities Loaned21.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $30,966,561) 30,966,561 c Total Investments (cost $175,438,360) 121.10% Liabilities, Less Cash and Receivables Net Assets 100.0% a All or a portion of these securities are on loan. At September 30, 2009, the total market value of the portfolio's securities on loan is $29,905,641 and the total market value of the collateral held by the portfolio is $30,966,561. b Non-income producing security. c Investment in affiliated money market mutual fund. At September 30, 2009, the aggregate cost of investment securities for income tax purposes was $175,438,360. Net unrealized appreciation on investments was $2,393,425 of which $17,345,229 related to appreciated investment securities and $14,951,804 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the fund's investments: Level 2 - Other Significant Level 3 -Significant Assets ($) Level 1 -Quoted Prices Observable Inputs Unobservable Inputs Total Investment in Securities: Equity Securities - Domestic+ 146,068,224 - - Mutual Funds 31,763,561 - - Other Financial Instruments++ - Liabilities ($) Other Financial Instruments++ - + See Statement of Investments for industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2009. These disclosures did not impact the notes to the financial statements. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the portfolio calculates its net asset value, the portfolio may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the portfolio may lend securities to qualified institutions. It is the portfolios policy, that at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The portfolio is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the portfolio bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio September 30, 2009 (Unaudited) Common Stocks99.7% Shares Value ($) Consumer Discretionary14.5% American Public Education 5,439 a Arbitron 7,533 Audiovox, Cl. A 4,786 a Big 5 Sporting Goods 6,578 Blue Nile 4,300 a,b Brown Shoe Brunswick 27,336 b Buckle 7,297 b Buffalo Wild Wings 5,434 a,b Cabela's 12,336 a,b California Pizza Kitchen 8,216 a Capella Education 4,177 a,b Carter's 17,128 a Cato, Cl. A 8,765 CEC Entertainment 7,205 a Charlotte Russe Holding 6,698 a Children's Place Retail Stores 8,330 a,b Christopher & Banks CKE Restaurants Coinstar 9,361 a,b Crocs 25,932 a Deckers Outdoor 4,038 a DineEquity 4,590 b Dress Barn 14,130 a,b Drew Industries 5,850 a E.W. Scripps, Cl. A 9,604 a Ethan Allen Interiors 5,946 b Finish Line, Cl. A Fred's, Cl. A 12,791 b Genesco 6,405 a,b Group 1 Automotive 7,565 b Gymboree 8,782 a,b Haverty Furniture 6,343 a,b Helen of Troy 9,039 a Hibbett Sports 8,500 a,b Hillenbrand Hot Topic 14,035 a,b HSN 12,062 a Iconix Brand Group 20,786 a Interval Leisure Group 11,855 a Jack in the Box 17,461 a JAKKS Pacific 8,605 a,b Jo-Ann Stores 8,400 a,b JoS. A. Bank Clothiers 5,529 a,b K-Swiss, Cl. A 7,951 b Kid Brands 5,380 a La-Z-Boy Landry's Restaurants 773 a,b Lithia Motors, Cl. A 5,831 b Live Nation 25,693 a Liz Claiborne 29,492 b M/I Homes 6,013 a Maidenform Brands 6,275 a Marcus 6,161 Men's Wearhouse 15,718 b Meritage Homes 9,432 a Midas 4,417 a Monarch Casino & Resort 3,052 a Movado Group 4,901 b National Presto Industries 1,566 b Nautilus 7,911 a,b NutriSystem 9,132 OfficeMax 22,931 a,b Oxford Industries 4,338 P.F. Chang's China Bistro 7,229 a,b Papa John's International 7,043 a PEP Boys-Manny Moe & Jack Perry Ellis International 3,410 a 54,696 PetMed Express 7,489 b 141,168 Pinnacle Entertainment 18,035 a,b 183,777 Polaris Industries 9,993 b 407,515 Pool 15,175 b 337,189 Pre-Paid Legal Services 2,266 a 115,113 Quiksilver 37,889 a 104,195 Red Robin Gourmet Burgers 4,953 a 101,140 Ruby Tuesday 19,849 a 167,129 Ruth's Hospitality Group 5,569 a 23,501 Shuffle Master 16,156 a 152,190 Skechers USA, Cl. A 10,174 a 174,382 Skyline 1,421 b 32,058 Sonic 17,744 a,b 196,249 Sonic Automotive, Cl. A 11,621 b 122,020 Spartan Motors 10,104 b 51,935 Stage Stores 12,034 155,961 Stamps.com 4,372 a 40,441 Standard-Pacific 30,332 a 111,925 Steak n Shake 7,464 a,b 87,851 Stein Mart 6,941 a 88,220 Sturm Ruger & Co. 7,160 b 92,650 Superior Industries International 8,755 124,321 Texas Roadhouse 15,885 a,b 168,699 Ticketmaster Entertainment 12,031 a 140,642 Tractor Supply 10,728 a,b 519,450 True Religion Apparel 7,798 a 202,202 Tuesday Morning 10,606 a 44,121 Tween Brands 7,489 a 62,833 UniFirst 4,738 210,604 Universal Electronics 4,605 a 94,034 Universal Technical Institute 6,290 a,b 123,913 Volcom 5,312 a,b 87,542 Winnebago Industries 8,409 a,b 123,696 Wolverine World Wide 14,929 370,836 Zale 6,081 a,b 43,479 Zumiez 5,876 a,b 96,425 Consumer Staples4.4% Alliance One International 26,057 a,b 116,735 Andersons 5,756 b 202,611 Boston Beer, Cl. A 2,996 a,b 111,092 Cal-Maine Foods 3,792 b 101,512 Casey's General Stores 15,530 487,331 Central Garden & Pet, Cl. A 22,816 a 249,379 Chattem 5,674 a,b 376,810 Cracker Barrel Old Country Store 6,879 236,638 Darling International 24,943 a 183,331 Diamond Foods 5,191 b 164,659 Great Atlantic & Pacific Tea 9,279 a,b 82,676 Green Mountain Coffee Roasters 10,461 a,b 772,440 Hain Celestial Group 12,619 a,b 241,906 J & J Snack Foods 4,281 184,896 Lance 9,178 236,976 Mannatech 1,159 b 4,439 Nash Finch 4,042 110,508 Peet's Coffee & Tea 3,435 a 96,970 RC2 6,437 a 91,727 Sanderson Farms 5,462 205,590 Spartan Stores 7,366 104,082 TreeHouse Foods 9,608 a,b 342,717 United Natural Foods 12,748 a,b 304,932 WD-40 4,743 134,701 Energy5.5% Atwood Oceanics 16,719 a,b 589,679 Basic Energy Services 7,188 a,b 61,026 Bristow Group 8,824 a,b 261,985 CARBO Ceramics 5,591 b 288,216 Dril-Quip 8,777 a 435,690 Gulf Island Fabrication 3,183 59,649 Holly 12,473 b 319,558 Hornbeck Offshore Services 6,963 a 191,900 ION Geophysical 31,629 a,b 111,334 Lufkin Industries 4,354 231,546 Matrix Service 7,982 a 86,764 NATCO Group, Cl. A 5,871 a 259,968 Oil States International 15,331 a 538,578 Penn Virginia 13,037 298,678 Petroleum Development 5,922 a 110,505 PetroQuest Energy 15,380 a,b 99,816 Pioneer Drilling 15,950 a 117,073 SEACOR Holdings 6,317 a 515,657 Seahawk Drilling 3,505 a 108,970 St. Mary Land & Exploration 19,315 626,965 Stone Energy 13,201 a 215,308 Superior Well Services 3,708 a,b 35,893 Swift Energy 10,884 a,b 257,733 Tetra Technologies 22,678 a 219,750 World Fuel Services 9,057 b 435,370 Financial18.3% Acadia Realty Trust 12,730 191,841 American Physicians Capital 3,392 97,724 Amerisafe 6,086 a 104,984 Bank Mutual 11,861 104,851 Bank of the Ozarks 3,395 b 90,069 BioMed Realty Trust 29,404 405,775 Boston Private Financial Holdings 18,482 120,318 Brookline Bancorp 18,097 175,903 Cascade Bancorp 9,527 b 11,528 Cash America International 9,124 275,180 Cedar Shopping Centers 14,115 b 91,042 Central Pacific Financial 9,072 b 22,861 Colonial Properties Trust 15,895 154,658 Columbia Banking System 7,150 b 118,332 Community Bank System 10,902 b 199,180 Delphi Financial Group, Cl. A 14,699 332,638 DiamondRock Hospitality 32,991 a 267,227 Dime Community Bancshares 8,432 96,378 East West Bancorp 28,122 233,413 EastGroup Properties 7,523 287,529 eHealth 7,298 a 105,967 Employers Holdings 13,431 207,912 Entertainment Properties Trust 10,693 b 365,059 Extra Space Storage 25,907 b 273,319 Financial Federal 7,661 b 189,073 First BanCorp/Puerto Rico 22,845 b 69,677 First Cash Financial Services 8,472 a 145,125 First Commonwealth Financial 20,731 117,752 First Financial Bancorp 14,707 177,219 First Financial Bankshares 6,385 b 315,802 First Midwest Bancorp 13,338 b 150,319 Forestar Group 11,301 a 194,151 Franklin Street Properties 19,227 251,874 Frontier Financial 14,931 b 16,275 Glacier Bancorp 18,062 b 269,846 Greenhill & Co. 5,961 b 533,986 Hancock Holding 7,374 b 277,041 Hanmi Financial 12,429 a,b 20,384 Home Bancshares 5,725 b 125,492 Home Properties 9,533 b 410,777 Independent Bank/MA 6,228 b 137,826 Independent Bank/MI 7,574 b 14,391 Infinity Property & Casualty 4,065 172,681 Inland Real Estate 18,063 158,232 Investment Technology Group 13,450 a 375,524 Kilroy Realty 12,951 b 359,261 Kite Realty Group Trust 17,949 74,847 LaBranche & Co. 15,588 a 52,999 LaSalle Hotel Properties 19,392 381,247 Lexington Realty Trust 29,812 152,041 LTC Properties 7,102 170,732 Medical Properties Trust 25,873 b 202,068 Mid-America Apartment Communities 8,446 381,168 Nara Bancorp 6,540 45,453 National Financial Partners 12,694 a 110,692 National Penn Bancshares 35,005 b 213,881 National Retail Properties 24,683 529,944 Navigators Group 3,932 a 216,260 NBT Bankcorp 10,466 b 235,904 Old National Bancorp 25,402 b 284,502 optionsXpress Holdings 13,589 234,818 Parkway Properties 6,468 127,420 Pennsylvania Real Estate Investment Trust 13,632 b 103,740 Pinnacle Financial Partners 9,580 a,b 121,762 Piper Jaffray 5,000 a 238,600 Portfolio Recovery Associates 4,606 a,b 208,790 Post Properties 14,410 259,380 Presidential Life 4,372 45,294 PrivateBancorp 11,628 b 284,421 ProAssurance 9,800 a 511,462 Prosperity Bancshares 14,687 b 510,961 PS Business Parks 5,883 301,916 Rewards Network Inc. 2,727 a 37,469 RLI 5,371 283,481 S&T Bancorp 7,051 b 91,381 Safety Insurance Group 4,779 157,325 Selective Insurance Group 14,872 233,937 Senior Housing Properties Trust 38,847 742,366 Signature Bank 12,594 a 365,226 Simmons First National, Cl. A 3,751 108,066 South Financial Group 48,107 70,717 Sovran Self Storage 8,099 246,453 Sterling Bancorp 5,239 37,826 Sterling Bancshares 24,355 178,035 Sterling Financial 17,029 a,b 34,058 Stewart Information Services 5,364 66,353 Stifel Financial 8,833 a 484,932 Susquehanna Bancshares 23,934 b 140,971 SWS Group 8,883 127,915 Tanger Factory Outlet Centers 11,487 428,925 Tompkins Financial 2,244 b 98,063 Tower Group 13,263 323,485 TradeStation Group 12,459 a 101,541 Trustco Bank 27,829 b 173,931 UCBH Holdings 37,668 b 30,134 UMB Financial 9,616 b 388,871 Umpqua Holdings 25,234 267,480 United Bankshares 11,860 b 232,337 United Community Banks 23,301 a,b 116,507 United Fire & Casualty 6,276 b 112,340 Urstadt Biddle Properties, Cl. A 6,401 93,391 Whitney Holding 18,953 b 180,812 Wilshire Bancorp 7,045 51,710 Wintrust Financial 7,514 b 210,091 World Acceptance 5,315 a,b 133,991 Zenith National Insurance 10,350 319,815 Health Care13.2% Abaxis 6,722 a,b 179,813 Air Methods 3,323 a 108,230 Align Technology 19,940 a,b 283,547 Almost Family 1,910 a,b 56,822 Amedisys 8,852 a,b 386,213 American Medical Systems Holdings 22,515 a 380,954 AMERIGROUP 15,415 a 341,751 AMN Healthcare Services 10,929 a 103,935 AmSurg 9,654 a 204,954 Analogic 3,718 137,640 ArQule 9,767 a,b 44,342 Bio-Reference Laboratories 3,129 a 107,638 Cambrex 9,496 a 59,825 Catalyst Health Solutions 11,342 a 330,619 Centene 13,255 a 251,050 Chemed 6,992 b 306,879 Computer Programs & Systems 2,235 92,551 CONMED 7,793 a 149,392 Cooper 13,698 b 407,242 CorVel 2,288 a 64,979 Cross Country Healthcare 9,719 a 90,484 CryoLife 8,412 a 67,044 Cubist Pharmaceuticals 17,925 a 362,085 Cyberonics 7,490 a 119,391 Dionex 5,430 a 352,787 Eclipsys 17,194 a 331,844 Enzo Biochem 10,148 a 71,848 eResearch Technology 13,212 a 92,484 Genoptix 4,670 a,b 162,423 Gentiva Health Services 8,629 a 215,811 Greatbatch 7,310 a,b 164,256 Haemonetics 7,848 a 440,430 Hanger Orthopedic Group 9,368 a 129,934 Healthcare Realty Trust 17,517 370,134 HealthSpring 14,984 a 183,554 Healthways 10,108 a 154,855 HMS Holdings 7,599 a 290,510 ICU Medical 4,084 a,b 150,536 Integra LifeSciences Holdings 6,400 a,b 218,560 Invacare 10,340 230,375 Inventiv Health 10,444 a,b 174,728 IPC The Hospitalist 3,647 a 114,698 Kendle International 4,690 a 78,417 Kensey Nash 3,713 a 107,491 Landauer 2,681 147,401 LCA-Vision 6,412 a 44,948 LHC Group 4,406 a 131,872 Magellan Health Services 10,889 a 338,212 Martek Biosciences 10,375 a,b 234,371 MedCath 5,549 a 48,665 MEDNAX 14,147 a 776,953 Meridian Bioscience 11,601 b 290,141 Merit Medical Systems 8,377 a 145,173 Molina Healthcare 4,211 a 87,126 MWI Veterinary Supply 3,547 a 141,703 Natus Medical 8,074 a 124,582 Neogen 4,212 a 136,005 Odyssey HealthCare 10,276 a 128,450 Omnicell 9,759 a 108,715 Osteotech 3,669 a 16,327 Palomar Medical Technologies 5,153 a 83,530 Par Pharmaceutical Cos. 10,819 a 232,717 PAREXEL International 17,635 a 239,660 PharMerica 9,487 a 176,174 Phase Forward 13,154 a,b 184,682 PSS World Medical 17,785 a,b 388,247 Quality Systems 5,181 318,994 Regeneron Pharmaceuticals 18,796 a 362,763 RehabCare Group 5,943 a 128,904 Res-Care 7,555 a 107,357 Salix Pharmaceuticals 14,820 a 315,073 Savient Pharmaceuticals 18,503 a,b 281,246 SurModics 5,896 a,b 145,042 Symmetry Medical 11,315 a 117,337 Theragenics 18,227 a 29,163 ViroPharma 22,507 a,b 216,517 West Pharmaceutical Services 9,637 b 391,359 Zoll Medical 6,162 a,b 132,606 Industrial16.7% A.O. Smith 7,073 269,481 AAON 4,096 b 82,248 AAR 11,616 a,b 254,855 ABM Industries 14,458 b 304,196 Actuant, Cl. A 20,448 328,395 Acuity Brands 12,759 b 410,967 Administaff 6,604 173,487 Aerovironment 4,240 a 119,102 Albany International, Cl. A 8,110 157,334 American Science & Engineering 2,816 191,601 Apogee Enterprises 9,225 138,560 Applied Industrial Technologies 10,966 232,041 Applied Signal Technology 3,874 90,148 Arkansas Best 7,333 b 219,550 Astec Industries 5,389 a,b 137,258 ATC Technology 6,798 a 134,328 AZZ 3,974 a,b 159,636 Badger Meter 4,670 b 180,682 Baldor Electric 12,498 b 341,695 Barnes Group 12,325 b 210,634 Belden 14,097 325,641 Bowne & Co. 11,450 88,165 Brady, Cl. A 15,181 435,998 Briggs & Stratton 15,306 b 297,089 C & D Technologies 5,463 a,b 11,745 Cascade 2,803 b 74,952 CDI 3,497 49,133 Ceradyne 8,132 a 149,060 CIRCOR International 5,230 147,800 CLARCOR 15,103 473,630 Comfort Systems USA 11,546 133,818 Consolidated Graphics 3,529 a 88,049 Cubic 4,861 191,864 Curtiss-Wright 13,193 450,277 EMCOR Group 20,320 a 514,502 Encore Wire 5,764 b 128,768 EnPro Industries 6,037 a 138,006 ESCO Technologies 7,791 a,b 306,965 Esterline Technologies 8,994 a 352,655 Exponent 3,483 a 98,116 Forward Air 8,474 b 196,173 G & K Services, Cl. A 5,577 123,586 Gardner Denver 15,235 a 531,397 GenCorp 15,466 a,b 82,898 Geo Group 15,614 a 314,934 Gibraltar Industries 8,885 117,904 Griffon 13,599 a,b 136,942 Healthcare Services Group 12,656 232,364 Heartland Express 15,841 228,110 Heidrick & Struggles International 3,993 b 92,877 Hub Group, Cl. A 11,333 a 258,959 II-VI 6,947 a 176,732 Insituform Technologies, Cl. A 11,512 a 220,340 Interface, Cl. A 16,672 138,378 John Bean Technologies 8,172 148,485 Kaman 7,739 170,103 Kaydon 9,529 b 308,930 Knight Transportation 17,446 292,744 Lawson Products 1,469 25,575 Lindsay 3,846 b 151,455 Lydall 4,131 a 21,729 Magnetek 13,773 a 21,486 Mobile Mini 10,059 a,b 174,624 Moog, Cl. A 13,574 a 400,433 Mueller Industries 11,630 277,608 NCI Building Systems 7,464 a,b 23,885 Old Dominion Freight Line 7,956 a,b 242,101 On Assignment 11,614 a 67,942 Orbital Sciences 17,718 a 265,238 Quanex Building Products 11,493 165,039 Regal-Beloit 10,479 b 478,995 Robbins & Myers 9,497 222,990 School Specialty 5,071 a,b 120,284 Simpson Manufacturing 11,378 287,408 SkyWest 16,960 281,197 Spherion 17,047 a 105,862 Standard Register 5,263 30,946 Standex International 4,014 79,598 Stanley 4,507 a 115,920 Sykes Enterprises 10,279 a 214,009 Teledyne Technologies 10,655 a 383,473 Tetra Tech 18,151 a 481,546 Toro 10,225 b 406,648 Tredegar 6,594 95,613 Triumph Group 5,008 240,334 TrueBlue 12,905 a 181,573 United Stationers 7,119 a 338,936 Universal Forest Products 6,000 236,760 Viad 5,824 115,956 Vicor 6,016 a,b 46,444 Volt Information Sciences 2,995 a 36,599 Watsco 9,370 b 505,137 Watts Water Technologies, Cl. A 9,272 b 280,478 Information Technology18.1% Actel 7,695 a 93,648 Adaptec 40,463 a 135,146 Advanced Energy Industries 9,238 a 131,549 Agilysys 6,214 40,950 Anixter International 9,183 a,b 368,330 Arris Group 38,580 a 501,926 ATMI 9,581 a 173,895 Avid Technology 7,855 a,b 110,677 Bel Fuse, Cl. B 3,088 58,765 Benchmark Electronics 20,346 a 366,228 Black Box 5,085 127,583 Blackbaud 12,943 300,278 Blue Coat Systems 12,000 a 271,080 Brightpoint 20,899 a 182,866 Brooks Automation 18,921 a 146,259 Cabot Microelectronics 6,578 a 229,309 CACI International, Cl. A 9,250 a 437,248 Checkpoint Systems 12,146 a 199,680 CIBER 18,322 a 73,288 Cognex 10,360 169,697 Cohu 6,000 81,360 Commvault Systems 12,354 a 256,345 comScore 6,984 a 125,782 Comtech Telecommunications 8,906 a,b 295,857 Concur Technologies 12,593 a,b 500,698 CSG Systems International 11,651 a 186,533 CTS 11,169 103,872 CyberSource 21,454 a,b 357,638 Cymer 9,034 a 351,061 Cypress Semiconductor 49,004 a,b 506,211 Daktronics 10,426 b 89,351 DealerTrack Holdings 12,147 a 229,700 Digi International 7,305 a 62,239 Diodes 10,236 a 185,169 DSP Group 8,567 a 69,735 DTS 5,247 a,b 143,663 Ebix 2,687 a,b 148,752 Electro Scientific Industries 8,950 a 119,840 EMS Technologies 4,804 a 100,019 Epicor Software 12,680 a 80,772 EPIQ Systems 10,590 a,b 153,555 Exar 10,072 a 74,029 FARO Technologies 4,148 a 71,263 FEI 11,655 a 287,296 Forrester Research 4,478 a,b 119,294 Gerber Scientific 7,501 a 44,856 Harmonic 28,463 a 190,133 Heartland Payment Systems 10,539 152,921 Hittite Microwave 5,735 a 210,933 Hutchinson Technology 7,241 a 51,411 Infospace 11,435 a 88,507 Insight Enterprises 14,427 a 176,154 Integral Systems 4,398 a,b 30,346 Intermec 14,730 a 207,693 Intevac 6,010 a 80,774 j2 Global Communications 14,474 a 333,047 JDA Software Group 8,600 a 188,684 Keithley Instruments 4,378 24,254 Knot 8,926 a 97,472 Kopin 22,450 a 107,760 Kulicke & Soffa Industries 20,794 a,b 125,388 Littelfuse 6,008 a 157,650 LoJack 4,908 a,b 24,982 Manhattan Associates 7,609 a 153,702 MAXIMUS 5,400 251,640 Mercury Computer Systems 7,376 a 72,727 Methode Electronics 12,423 107,707 Micrel 13,618 110,987 Microsemi 24,555 a 387,723 MKS Instruments 15,196 a,b 293,131 MTS Systems 4,718 137,813 NETGEAR 10,515 a 192,950 NetScout Systems 10,186 a 137,613 Network Equipment Technologies 8,704 a,b 62,930 Neutral Tandem 10,149 a,b 230,991 Newport 11,879 a 104,060 Novatel Wireless 9,348 a,b 106,193 Park Electrochemical 5,823 143,537 PC-Tel 7,107 a 44,419 Perficient 11,052 a 91,400 Pericom Semiconductor 9,256 a 90,801 Phoenix Technologies 8,613 a 31,437 Plexus 12,062 a 317,713 Progress Software 12,805 a 290,033 Radiant Systems 8,560 a 91,934 Radisys 8,183 a,b 71,110 Rogers 4,236 a 126,953 Rudolph Technologies 11,050 a 81,770 ScanSource 8,258 a 233,867 Sigma Designs 9,184 a,b 133,444 Skyworks Solutions 52,200 a 691,128 Smith Micro Software 8,680 a 107,285 Sonic Solutions 9,059 a,b 53,720 SPSS 5,476 a 273,526 Standard Microsystems 6,760 a 156,900 StarTek 3,242 a 28,141 Stratasys 5,402 a 92,698 Supertex 2,932 a 87,960 Symmetricom 13,160 a 68,169 Synaptics 10,305 a,b 259,686 SYNNEX 6,073 a,b 185,105 Take-Two Interactive Software 24,845 a,b 278,512 Taleo, Cl. A 9,146 a 207,065 Technitrol 13,635 125,578 Tekelec 20,758 a 341,054 TeleTech Holdings 10,397 a 177,373 THQ 21,167 a 144,782 Tollgrade Communications 4,082 a 26,451 Triquint Semiconductor 45,387 a 350,388 TTM Technologies 13,797 a 158,252 Tyler Technologies 9,082 a,b 155,211 Ultratech 6,860 a 90,758 United Online 26,550 213,462 Varian Semiconductor Equipment Associates 21,397 a 702,677 Veeco Instruments 10,056 a 234,506 ViaSat 8,070 a 214,501 Websense 13,713 a 230,378 Wright Express 11,902 a 351,228 Materials4.5% A.M. Castle & Co. 4,328 43,020 AMCOL International 7,206 b 164,945 American Vanguard 5,553 46,145 Arch Chemicals 7,428 222,766 Balchem 5,594 147,122 Brush Engineered Materials 6,549 a 160,189 Buckeye Technologies 12,213 a 131,045 Calgon Carbon 16,412 a,b 243,390 Century Aluminum 14,412 a,b 134,752 Clearwater Paper 3,532 a 145,978 Deltic Timber 2,836 b 129,804 Eagle Materials 12,828 366,624 H.B. Fuller 14,726 307,773 Headwaters 12,892 a 49,892 Myers Industries 9,018 97,124 Neenah Paper 4,850 57,085 NewMarket 3,529 328,338 Olympic Steel 2,430 b 69,717 OM Group 9,388 a,b 285,301 Penford 1,524 10,927 PolyOne 29,456 a 196,472 Quaker Chemical 3,360 73,685 Rock-Tenn, Cl. A 11,563 544,733 RTI International Metals 8,519 a 212,208 Schulman (A.) 8,475 168,907 Schweitzer-Mauduit International 4,736 257,449 Stepan 2,499 150,140 Texas Industries 7,704 b 323,490 Wausau Paper 14,847 148,470 Zep 6,377 103,626 Telecommunication Services.3% Cbeyond 7,119 a,b 114,829 General Communication, Cl. A 12,605 a 86,470 Iowa Telecommunications Services 8,797 b 110,842 Utilities4.2% Allete 7,644 256,609 American States Water 5,511 199,388 Atmos Energy 28,548 804,483 Avista 17,896 361,857 Central Vermont Public Service 4,740 91,482 CH Energy Group 4,146 183,709 El Paso Electric 13,638 a 240,983 Laclede Group 5,432 174,693 New Jersey Resources 12,107 439,605 Northwest Natural Gas 7,660 b 319,116 Piedmont Natural Gas 20,446 b 489,477 South Jersey Industries 9,731 343,504 Southwest Gas 14,451 369,657 UIL Holdings 9,234 243,685 UniSource Energy 11,373 b 349,720 Total Common Stocks (cost $111,389,891) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills 0.11%, 12/17/09 (cost $84,980) 85,000 c Other Investment.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $422,000) 422,000 d Investment of Cash Collateral for Securities Loaned24.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $28,411,404) 28,411,404 d Total Investments (cost $140,308,275) 124.5% Liabilities, Less Cash and Receivables (24.5%) Net Assets 100.0% a Non-income producing security. b All or a portion of these securities are on loan. At September 30, 2009, the total market value of the portfolio's securities on loan is $27,323,563 and the total market value of the collateral held by the portfolio is $28,411,404. c All or partially held by a broker as collateral for open financial futures positions. d Investment in affiliated money market mutual fund. At September 30, 2009, the aggregate cost of investment securities for income tax purposes was $140,308,275. Net unrealized appreciation on investments was $5,281,368 of which $23,398,788 related to appreciated investment securities and $18,117,420 related to depreciated investment securities. Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 9/30/2009 ($) Financial Futures Long STATEMENT OF FINANCIAL FUTURES September 30, 2009 (Unaudited) Russell 2000 Mini 8 482,400 December 2009 Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 116,601,576 - - Equity Securities - Foreign+ 69,677 - - U.S. Treasury Securities - 84,987 - Mutual Funds 28,833,404 - - Other Financial Instruments++ - Liabilities ($) Other Financial Instruments++ (9,294) - - + See Statement of Investments for industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. Bid price is used when no asked price is available.Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the portfolio calculates its net asset value, the portfolio may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the portfolio may lend securities to qualified institutions. It is the portfolios policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager,U.S.Government and Agency securities or letters of credit. The portfolio is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the portfolio bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments. The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the settlement price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Technology Growth Portfolio September 30, 2009 (Unaudited) Common Stocks95.3% Shares Value ($) Consumer Discretionary1.9% Amazon.com 32,430 a Exchange Traded Funds1.3% Powershares QQQ 48,310 b Information Technology92.1% Amphenol, Cl. A 79,735 3,004,415 Apple 42,261 a 7,833,921 Autodesk 125,910 a 2,996,658 BMC Software 91,420 a 3,430,993 Broadcom, Cl. A 218,295 a 6,699,473 Brocade Communications Systems 384,210 a 3,019,891 Cavium Networks 84,115 a,b 1,805,949 Cisco Systems 329,490 a 7,756,195 Cognizant Technology Solutions, Cl. A 151,935 a 5,873,807 Computer Sciences 64,430 a 3,396,105 Dell 285,270 a 4,353,220 Electronic Arts 177,112 a 3,373,984 EMC 343,020 a 5,845,061 Flextronics International 430,330 a 3,210,262 Google, Cl. A 12,620 a 6,257,627 Hewlett-Packard 98,415 4,646,172 Informatica 163,550 a 3,692,959 Juniper Networks 222,089 a,b 6,000,845 Lam Research 134,490 a,b 4,594,178 Microsoft 263,045 6,810,235 Motorola 451,570 3,878,986 NetApp 130,030 a 3,469,200 NVIDIA 104,360 a 1,568,531 Oracle 188,203 3,922,150 Paychex 116,760 b 3,391,878 Quest Software 193,090 a 3,253,566 Research In Motion 76,090 a 5,139,879 . Riverbed Technology 150,820 a 3,312,007 Sybase 87,140 a,b 3,389,746 Teradata 124,130 a 3,416,058 Texas Instruments 137,520 3,257,849 Tyco Electronics 150,360 3,350,021 VMware, Cl. A 79,790 a 3,205,164 Western Digital 93,220 a 3,405,327 Western Union 155,877 2,949,193 Total Common Stocks (cost $133,784,178) Other Investment5.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $8,753,718) 8,753,718 c Investment of Cash Collateral for FOREIGN Securities Loaned10.3% Registered Investment Company; 3,210,262 Dreyfus Institutional Cash 5,139,879 Advantage Fund (cost $16,239,057) 16,239,057 c Total Investments (cost $158,776,953) 111.1% Liabilities, Less Cash and Receivables (11.1%) Net Assets 100.0% a Non-income producing security. b All or a portion of these securities are on loan. At September 30, 2009, the total market value of the portfolio's securities on loan is $15,996,671 and the total market value of the collateral held by the portfolio is $16,239,057. c Investment in affiliated money market mutual fund. At September 30, 2009, the aggregate cost of investment securities for income tax purposes was $158,776,953. Net unrealized appreciation on investments was $16,796,090 of which $17,864,575 related to appreciated investment securities and $1,068,485 related to depreciated investment securities. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009, in valuing the fund's investments: Level 2 - Other Significant Level 3 -Significant Assets ($) Level 1 -Quoted Prices Observable Inputs Unobservable Inputs Total Investment in Securities: Equity Securities - Domestic+ 140,189,029 - - Equity Securities - Foreign+ 8,350,141 - - Mutual Funds/Exchange Traded Funds 27,033,873 - - Other Financial Instruments++ - Liabilities ($) Other Financial Instruments++ - + See Statement of Investments for industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2009. These disclosures did not impact the notes to the financial statements. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the portfolio calculates its net asset value, the portfolio may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assist-tance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the portfolio may lend securities to qualified institutions. It is the portfolios policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The portfolio is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the portfolio bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Portfolios By: /s/ J. David Officer J. David Officer President Date: November 19, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: November 19, 2009 By: /s/ James Windels James Windels Treasurer Date: November 19, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
